[Cite as State v. Jones, 2014-Ohio-3345.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                       :   APPEAL NO. C-130625
                                                         TRIAL NO. B-1301598-A
        Plaintiff-Appellee,                          :
                                                             O P I N I O N.
  vs.                                                :

KENDALL JAY JONES,                                   :

    Defendant-Appellant.                             :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, Sentences Vacated,
                          and Cause Remanded

Date of Judgment Entry on Appeal: August 1, 2014


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Rachel Lipman
Curran, Assistant Prosecuting Attorney, for Plaintiff-Appellee,


Michaela Stagnaro, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

          {¶1}   This is an appeal from sentences imposed in a criminal case. Kendall

Jay Jones was convicted of 14 counts of felony breaking and entering. He was sentenced

to prison for each of the offenses with some of the terms to run consecutively and others

concurrently.

          {¶2}   Several errors require us to vacate the sentences. Breaking and entering

is a fifth-degree felony, and the applicable sentencing statute only allows a court to

sentence an offender to prison for a fifth-degree felony in certain narrowly prescribed

circumstances. For two of the offenses, prison was appropriate because Mr. Jones used

a gun in the offenses, but it was not an allowable sentencing option for the other 12

counts.     Further, the trial court failed to make the necessary findings to impose

consecutive sentences and neglected to properly inform Mr. Jones about postrelease

control. We therefore vacate the sentences and remand the case.

                           A Crime Spree and a Sentence

          {¶3}   For two and a half months, Mr. Jones constituted a one-man crime wave

in the city of Springdale. He broke the windows of numerous businesses and stole

money and property. In several instances, he used a gun to shoot out the windows; in

other cases, he employed a hammer.

          {¶4}   Mr. Jones was indicted for 14 counts of felony breaking and entering

(counts 1-14) and two misdemeanor counts of attempted breaking and entering. Two of

the felony counts—counts 13 and 14—included firearm specifications. He entered Alford

pleas to the charges.    In exchange for his pleas, the state dismissed the firearm

specification attached to count 14.




                                            2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}     The court imposed an aggregate sentence of three years in prison. The

sentence included one-year sentences for each of the felony breaking-and-entering

charges and a mandatory one-year sentence for the firearm specification on count 13.

The court ordered that the sentences for counts 1 through 12 and count 14 be served

concurrently with one another but consecutive to the sentence for count 13. The one-

year specification was also made consecutive to the underlying sentence for count 13.

The court sentenced him to 180 days on the misdemeanor offenses, and ordered that the

time be served concurrently with the felony sentences. The misdemeanor sentences are

not challenged in this appeal.

       {¶6}     Mr. Jones contends that the court should not have imposed prison

sentences for the felony offenses and that the court erred when it made the sentences

consecutive without having made the requisite findings. Mr. Jones also maintains that

the court failed to provide certain required notifications to him during the sentencing

hearing.

               Prison was not an Option for Most of the Offenses

       {¶7}     Our review of Mr. Jones’s sentences is guided by R.C. 2953.08(G). See

State v. White, 2013-Ohio-4225, 997 N.E.2d 629, ¶ 9 (1st Dist.). Under that section, we

may modify or vacate a sentence only if we “clearly and convincingly find” that the

record does not support the sentencing court’s findings or that the sentence is contrary

to law. R.C. 2953.08(G)(2).

       {¶8}     In 2011, the legislature enacted Am.Sub.H.B. No. 86 ("H.B. 86"). The

measure sharply limited the circumstances under which a court could sentence first-

time-felony offenders to prison when the offender’s most serious offense was a fourth-

or fifth-degree felony. R.C. 2929.13(B)(1)(a) provides that for a nonviolent fifth-degree

felony, a court must impose a community-control sanction of at least a year if all of the



                                           3
                       OHIO FIRST DISTRICT COURT OF APPEALS



following are met: (1) the offender has not previously been convicted of or pled guilty to

a felony; (2) the most serious charge at the time of sentencing is a felony of the fourth or

fifth degree; (3) if in a case where the court believes no acceptable community-control

sanctions are available, it requests a community-control option from the department of

rehabilitation, and the department identifies such a program; and (4) the offender has

not been convicted of or pled guilty to a misdemeanor offense of violence committed in

the previous two years.

       {¶9}     But notwithstanding the terms of R.C. 2929.13(B)(1)(a), the trial court

has discretion to impose a prison sentence for a fifth-degree felony if one of 11 criteria

listed in R.C. 2929.13(B)(1)(b) applies. These criteria include whether the offender had a

firearm while committing the offense, whether the offender caused “serious physical

harm,” whether the offender was serving or had served a prison term, and whether the

offender committed the offense while on community control. R.C. 2929.13(B)(1)(b).

Relevant to this appeal is the first criterion: “The offender committed the offense while

having a firearm on or about the offender’s person or under the offender’s control.” R.C.

2929.13(B)(1)(b)(i).

       {¶10}    In this case all of the requirements of 2929.13(B)(1)(a) were met. There

is no indication in the record that Mr. Jones had any prior felony convictions or a

conviction for a misdemeanor offense of violence within the past two years. Further,

the court did not make a request to the department of corrections regarding the

availability of community-control sanctions, so the third provision of R.C.

2929.13(B)(1)(a) was not at issue. Thus, community control was mandatory for each of

the offenses unless one of the 11 items listed in R.C. 2929.13(B)(1)(b) applied.

       {¶11}    Under R.C. 2929.13(B)(1)(b) the court had discretion to impose prison

for offenses committed with a firearm. Thus prison was appropriate here for the two



                                             4
                       OHIO FIRST DISTRICT COURT OF APPEALS



offenses for which a firearm specification was charged. Although the state dismissed the

firearm specification to count 14 as part of the plea negotiations, Mr. Jones did not

challenge the assistant prosecutor’s statement that Mr. Jones carried out two of the

breaking-and-entering offenses by shooting a gun at the businesses’ windows. But as for

the other 12 felony offenses, there is nothing in the statute that would allow the court to

impose a prison term.      Rather, under the plain terms of R.C. 2929.13(B)(1)(a), a

community-control term of at least one year was mandatory for the other 12 felony

offenses. Thus, the sentences imposed for those offenses were contrary to law.

       {¶12}    The result we reach here may seem anomalous. If an offender is going to

prison anyway, why not allow the sentencing court the option to deal with all the charges

in one prison term? Indeed, R.C. 2929.13(B)(1)(a)(ii) allows a court to impose prison

rather than community control for fourth- or fifth-degree felonies if the offender is being

sentenced on a greater charge. This makes sense. There are lots of good reasons trial

judges may want to allow prisoners who have been released from prison to reintegrate

into society without community-control obligations. Nor does the result mandated here

appear consistent with the legislative purpose of H.B. 86 “to reduce the state’s prison

population and to save the associated costs of incarceration by diverting certain

offenders from prison[.]” State v. Taylor, 138 Ohio St.3d 194, 2014-Ohio-460, 5 N.E.3d

612, ¶ 17. Further, in this case, the offender may well be made worse off by our decision.

It is quite possible that on resentencing he could be subjected to the three-year prison

term he currently faces followed by the at least one-year of community control that is

mandated by statute.

       {¶13}    Be that all as it may, the statutory language is clear. Our task is to apply

the statute. Here, under the statute as written, the court must impose a term of

community control even if it also sends Mr. Jones to prison.



                                             5
                      OHIO FIRST DISTRICT COURT OF APPEALS



          The Court Failed to Make Consecutive-Sentence Findings

       {¶14}     Mr. Jones also takes issue with the court’s imposition of consecutive

sentences. By statute, the court was required to make the sentence for the firearm

specification consecutive to the sentence for the underlying breaking-and-entering

offense in count 13. R.C. 2929.14(C)(1)(a). But for the other offenses, the trial court

could only impose consecutive sentences upon compliance with the requirements for

sentencing “findings” set forth in R.C. 2929.14(C)(4). See State v. Alexander, 1st Dist.

Hamilton Nos. C-110828 and C-110829, 2012-Ohio-3349, ¶ 14.

       {¶15}     To impose consecutive sentences under R.C. 2929.14(C)(4), a court first

must engage in a three-step exercise. First, it must find that consecutive sentences are

necessary to protect the public from future crime or punish the offender. Second, the

court must find that consecutive sentences are not disproportionate to the seriousness

of the offender's conduct and to the danger the offender poses to the public. Finally,

the court must find one of the following: (1) the offender committed one or more of

the offenses while awaiting trial or sentencing, under a community-control sanction,

or on postrelease control; (2) at least two of the offenses were committed as part of

one or more courses of conduct, and the harm caused by two or more of the offenses

so committed was so great or unusual that no single prison term adequately reflects

the seriousness of the offender's conduct; or (3) the offender's criminal history

demonstrates that consecutive sentences are necessary to protect the public. R.C.

2929.14(C)(4).

       {¶16}     While this appeal was pending, the Ohio Supreme Court provided

guidance concerning a trial court’s task of making findings in support of consecutive

sentences. State v. Bonnell, Slip Opinion No. 2104-Ohio-3177 (July 24, 2014). The

court held that “[i]n order to impose consecutive terms of imprisonment, a trial court is



                                            6
                      OHIO FIRST DISTRICT COURT OF APPEALS



required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing

and incorporate its findings into its sentencing entry, but it has no obligation to state

reasons to support its findings.” Id. at syllabus. Here, during the sentencing hearing,

the court found that “[t]he harm was great or unusual, and that a single term does not

adequately reflect the seriousness,” but it did not make the initial finding that

consecutive sentences were necessary to protect the public from future crime or to

punish the offender. Nor did it incorporate its findings into its sentencing entry. As

a consequence, we sustain the assignment of error.

       The Court Failed to Notify Mr. Jones about Postrelease Control

       {¶17}    Finally, Mr. Jones argues that the court erred by failing to advise him of

everything it was required to at sentencing. Specifically, he contends that the court

neglected to (1) advise him of his postrelease-control obligations, (2) tell him that he

should not use illegal drugs in prison and that he would be subject to drug tests, and (3)

inform him that he may be eligible for earned days of credit.

       {¶18}    Under R.C. 2929.19(B)(2)(d), the court was required to inform Mr.

Jones at the sentencing hearing of the possibility that he would be supervised on

postrelease control upon his release from prison. Here, although it included the

notification in its entry, the court erred when it completely failed to inform Mr. Jones

about postrelease control during the sentencing hearing.

       {¶19}    R.C. 2929.19(B)(2)(f) directs the court to tell a defendant that he is not to

use illegal drugs and that he is subject to random drug testing while in prison. No such

notification was provided to Mr. Jones. But we have held that “R.C. 2929.19(B)(2)(f)

confers no substantive rights.” State v. Haywood, 1st Dist. Hamilton No. C-130525,

2014-Ohio-2801. Therefore, Mr. Jones was not prejudiced by the trial court’s failure




                                             7
                      OHIO FIRST DISTRICT COURT OF APPEALS



to provide the notification, and the error is harmless. Id. See State v. Cutlip, 2d Dist.

Champaign No. 2012 CA 11, 2012-Ohio-5790, ¶ 19.

       {¶20}    With respect to the notification about earned days of credit, the

requirement that the sentencing court inform a defendant about his eligibility to earn

days of credit has been eliminated. State v. Curless, 1st Dist. Hamilton No. C-130204,

2014-Ohio-1493, ¶ 13.

       {¶21}    We therefore sustain Mr. Jones’s sole assignment of error with respect to

the imposition of prison terms for the 12 fifth-degree felony counts that did not involve

firearms, the court’s imposition of consecutive sentences without having made the

requisite findings, and the court’s failure to inform Mr. Jones about postrelease control.

We vacate the one-year prison terms for counts 1 through 12, and remand the case so

that the court may impose community control for those counts. In addition, on remand

the court must determine whether consecutive sentences are appropriate, and, if so,

make the mandated findings during the sentencing hearing and incorporate them into

its sentencing entry. Finally, the court must notify Mr. Jones about postrelease control.

In all other respects, the judgment of the court is affirmed.

                                                                  Judgment accordingly.


H ILDEBRANDT , P.J., and H ENDON , J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                             8